Citation Nr: 1709045	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1972 to April 1988.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2015, the Board denied the Veteran's claim of service connected for obstructive sleep apnea.  Therefore, pursuant to a Joint Motion for Remand (Joint Motion), the United States Court of Appeals for Veterans Claims (Court) issued an April 2016 Order vacating the Board decision and remanding the matter for action consistent with the terms of the Joint Motion.  In June of 2016, the Board remanded the matter to the RO for development to ensure compliance with the terms of the Joint Motion.  

The Board notes that additional evidence has been received since the last Supplemental Statement of the Case.  However, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary because the records received are not pertinent to the current issue before the Board.  38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claim for service connection for obstructive sleep apnea and accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.


II. Service Connection

The Veteran contends that service connection for his obstructive sleep apnea is warranted because the condition had its onset during his time of active duty service and has continued since. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran was first diagnosed with obstructive sleep apnea in 2003 at Kaiser Permanente and therefore, a current disability is shown.  See March, 2003 private treatment record from Kaiser.  His symptoms at that time consisted of moderate sleep apnea and a marked degree of snoring.  However, the Board also notes that beginning in 1979, the Veteran's service treatment records include statements from the Veteran in which he complained of adverse symptoms consistent with obstructive sleep apnea, such as feeling tired and fatigue.  See VA treatment records dated September 1979, August, 1981, August, 1984.  Similarly, the Veteran's post-service treatment records continue to document these symptoms, in addition to daytime sleepiness and bad snoring, which are also consistent with obstructive sleep apnea.  See VA post service treatment records dated October 1992, February 1994, May 1994, August 1994, October 1994, and January 1998; private treatment records dated September 1998, September 2002.  While the Veteran is not competent to make a complex medical diagnosis, he is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As the Board finds these symptoms observable by a lay person and these statements are considered competent and credible, the Board finds that when coupled with the other evidence of record, these statements are sufficient proof that the Veteran's obstructive sleep apnea has continued since service.

In reaching this conclusion, the Board has not overlooked the April 2013 and September 2016 VA examinations in which it was opined that the Veteran's obstructive sleep apnea was not likely related to service.  Here, as stated above, the Board finds that the Veteran is both competent and credible to report that he had symptoms of obstructive sleep apnea in service because his symptoms (i.e. feeling tired, snoring, etc.) are observable by a lay person.  The findings of moderate sleep apnea and significant snoring in May 2003 also clearly imply the existence of this disorder for a significant period of time prior to May 2003.  Therefore, under these circumstances and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for obstructive sleep apnea is warranted.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


